It is true, as the plaintiffs contend, that their deed gives them the right to draw water from the stream by means of the dam, but it does not follow that the defendant is bound to keep the dam in repair for their benefit, for the deed is silent as to who shall maintain the dam, and there is no rule of law written or unwritten which imposes the duty on the defendant of repairing the dam for the benefit of the plaintiffs. In other words, notwithstanding the plaintiffs' deed gives them the right to use the dam to draw water from the stream for the use of their mill, neither the deed nor the law imposes the duty of keeping the dam in repair on either of the parties for the benefit of the other. Horne v. Hutchins, 71 N.H. 117,121, 124; Bartlett v. Peaslee, 20 N.H. 547, 549; 9 R.C.L. 794, 795.
Bill dismissed.
PLUMMER, J., was absent: the others concurred.